IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER SALMONSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
      Appellant,                            DISPOSITION THEREOF IF FILED.

v.                                          CASE NO. 1D14-1959

STATE OF FLORIDA,

     Appellee.
_______________________________/

Opinion filed November 14, 2014.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Christopher Salmonson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Carrie McNamara, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      We treat appellees’ motion for remand as a confession of error, reverse the

order denying appellant’s motion to dissolve temporary injunction, and remand for

further proceedings. See State v. Beeler, 530 So. 2d 932, 934 (Fla. 1988); Burtoff

v. Tauber, 85 So. 3d 1182, 1184 (Fla. 4th DCA 2012) (citing Matin v. Hill, 801 So.
2d 1003, 1006 (Fla. 4th DCA 2001)).

PADOVANO and SWANSON, JJ., CONCUR. WETHERELL, J., DISSENTS.